Citation Nr: 1823275	
Decision Date: 04/17/18    Archive Date: 04/25/18                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               

DOCKET NO.  10-44 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable rating for allergic rhinitis (previously evaluated as hay fever and claimed as allergies).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Lee, Associate Counsel

INTRODUCTION

The Veteran had active service in the United States Air Force from July 1976 to July 1996.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the record.

In November 2014, the Board remanded this matter for additional development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998)


FINDING OF FACT

For the entire initial rating period, the Veteran's service-connected allergic rhinitis has not been manifested by 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.


CONCLUSION OF LAW

The criteria for entitlement to an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.97, Diagnostic Code 6522 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has been assigned a noncompensable (0 percent) evaluation for the entire appeal period, effective from June 15, 2009.  See 38 C.F.R. § 4.97, Diagnostic Code 6522.  He seeks an initial compensable rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

Under Diagnostic Code 6522, a 10 percent evaluation is assigned for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and a 30 percent evaluation, the maximum available, is assigned for allergic or vasomotor rhinitis with polyps.  A polyp is defined as "an abnormal protruding growth from a mucous membrane."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 1514 (31st ed. 2007).

The Veteran's service treatment records show complaints of, treatment for, and diagnoses of allergic rhinitis.  With the exception of a runny or stuffed up nose complaint, on examination, all nasal passages were found to be unobstructed.  Additionally, no polyps were ever found during these examinations.

His VA medical treatment records from October 1996 to February 2018 also contain complaints of, treatment for, and diagnoses of allergic rhinitis, with no findings of nasal obstruction or polyps.  Notably, in October 2008, the Veteran underwent a CT scan of his sinuses.  The physician noted that the ostiomeatal unit was not obstructed despite mucosal thickening; found scattered small retention cysts and/or mucosal thickening in both maxillary sinuses, with the left being more severe than the right, and found a small retention cyst in the right sphenoid.  No nasal obstruction or polyps were found in either of his nasal passages.

In August 2004, the Veteran sought treatment with a private physician, Dr. L.S.W.  He noted that the Veteran suffered from swollen, blue, pale nasal turbinates with obstruction on the right greater than the left, and clear nasal drainage.  The remainder of his physical exam was unremarkable from an allergic point of view.

In September 2017, the Veteran was afforded a VA examination.  The Veteran complained of seasonal allergies, stating that his main issues were congestion and a stuffy nose which caused him to mouth breathe at times.  He reported continuing to take Flonase.  The VA examiner continued the Veteran's allergic rhinitis diagnosis.  On exam, the examiner found that there was less than 50 percent obstruction of the nasal passage in both sides due to rhinitis.  The examiner also found that there was no complete obstruction on either side; no permanent hypertrophy of nasal turbinates; no nasal polyps; and no granulomatous conditions.  The examiner opined that the Veteran's allergic rhinitis had no functional impact. 

Furthermore, in the Board's November 2014 remand, the examiner was asked to opine on the Veteran's headaches, which he contends are related to his allergic rhinitis; as well as headaches, which he contends are related to his asthma.  The examiner reported that the Veteran did not mention headaches, at all, or headaches when complaining about his allergic rhinitis symptoms.  Given this, the examiner opined it was less likely than not that the headaches were caused or aggravated by the Veteran's allergic rhinitis, which was mild in severity to start with.  The examiner further opined that asthma and headaches had no medical link to each other, thus asthma would not cause an increase in headaches.

After a review of the pertinent evidence discussed above, the Board finds that for the entire initial rating period, the Veteran's service-connected allergic rhinitis has not been manifested by 50 percent obstruction of nasal passage on both sides, complete obstruction on one side, or polyps.  As a result, an initial compensable evaluation is not warranted under Diagnostic Code 6522.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his service-connected allergic rhinitis.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected allergic rhinitis; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

In sum, the Board finds that an initial compensable rating for allergic rhinitis is not warranted.  In denying a higher rating, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against a higher or an additional separate rating, that doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.  




ORDER

Entitlement to an initial compensable rating for allergic rhinitis is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


